DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “each of at least one connection shaft”; examiner recommends establishing two shaft and two grooves before introducing this recitation since it can create confusion as to how each shaft can be when the limitation “at least one connection shaft” can have the interpretation of only one shaft. The same issue applies to the recitation “each of the at least one groove” further down in the claim. The necessity of correcting these recitations is further amplified when reading the recitation “a left side and a right side of each of the at least one groove” since the grooves extends front to rear as established in line 6 of claim 2, which can only be interpreted as having left and right grooves that extends in the front to rear direction.
Claim 6 recites “A folding ladder”; claim 6 depends from claim 1, and since claim 1 already establishes a folding ladder in the recitation “A top tray of a folding ladder”, claim 6 needs to refer back to “The folding ladder” in order to avoid re-establishing the same limitation twice which is clearly not intended in light of the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz, US (5873433).
In regards to claim 1 Katz discloses:
A top tray of a folding ladder (20, 32; fig. 1), comprising: a fixed plate (32), and a movable plate (30), wherein: the movable plate is disposed on a rear side (46) of the fixed plate (32) (figs. 1 & 2) and is rotatably connected to the fixed plate (at hinge 49), the movable plate is configured to be rotated to switch between an unfolded position (shown in figs. 1 & 2) and a folded position (shown in fig. 2A), when the movable plate is in the unfolded position: the movable plate is horizontally arranged side-by-side with the fixed plate (as depicted in fig. 2), and a rear surface of the fixed plate (exterior surface .

    PNG
    media_image1.png
    794
    560
    media_image1.png
    Greyscale

Claims 1, 4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams, US (2016/0348434).  
In regards to claim 1 Williams discloses:
A top tray of a folding ladder (100; fig. 2), comprising: a fixed plate (110), and a movable plate (120), wherein: the movable plate is disposed on a rear side of the fixed plate (rear side of fixed plate shown in fig. 7) and is rotatably connected (at hinge 130) to the fixed plate, the movable plate is configured to be rotated (at hinge 130) to switch between an unfolded position (shown in figs. 1-3) and a folded position (shown in figs.8, 9, 12 & 13), when the movable plate (120) is in the unfolded position: the movable plate is horizontally arranged side-by-side with the fixed plate (as shown in figs. 1-3), and a rear surface (225; fig. 9) of the fixed plate (110) abuts a front surface (215) of the movable plate (120) to maintain the movable plate in a horizontal position (figs. 1-3) and to resist a downward force of gravity (inherently since 120 is not falling), and when the movable plate is subjected to an upward pushing force and is rotated to be folded into the folded position: the movable plate abuts the rear side of the fixed plate (225 abuts 215 at least at/via 130).

    PNG
    media_image2.png
    575
    645
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    383
    451
    media_image3.png
    Greyscale

In regards to claim 4 Williams discloses wherein the rear surface of the fixed plate (225) and the front surface of the movable plate (215) are inclined surfaces and are coupled with each other (as shown in figs. 8 and 9; where surfaces 225 and 215 are inclined with respect to their respective horizontal top surfaces and are coupled via hinge 130).
In regards to claim 6 Williams discloses A folding ladder (300; fig. 1), comprising: a front ladder frame (310, 320), a rear ladder frame (330, 340), and the top tray of claim 1 (as Williams applied to claim 1 rejection above), wherein: each of two standing columns on a left side and a right side of the rear ladder frame (330, 340) is pivotally connected (at hinge at top of 330, 340) to a corresponding one of two standing columns on a left side and a right side of the front ladder frame (two columns 310, 320), and the fixed plate (110) of the top tray is fixedly connected to a top end (top end of 310, 320) of each of the two standing columns on the left side and the right side of the front ladder frame (310, 320; as shown in fig. 2).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claims 1 and 6 above, and further in view of Glomski, US (5150806).
In regards to claims 2 and 9 Williams does not disclose at least one connection shaft is disposed along a left-right direction of the fixed plate at a position where a top surface of the fixed plate is connected to the rear side of the fixed plate, a top surface of 

    PNG
    media_image4.png
    739
    579
    media_image4.png
    Greyscale

However, Glomski teaches each of at least one connection shaft (27) is disposed along a left-right direction of the fixed plate (23/9 equivalent to fixed plate of Williams) at a position where a top surface (23) of the fixed plate is connected to the rear side of the fixed plate (figs. 1-6), a top surface of the movable plate is disposed with at least one groove (35) extending in a front-rear direction of the movable plate (front and rear direction when in folded position as shown in fig. 1), 

In regards to claim 3 Williams as modified by Glomski above teaches the at least one connection shaft comprises two connection shafts (one in place of each 130), the two connection shafts are symmetrically disposed on two sides of the fixed plate (in the same symmetry of hinges 130), the at least one groove comprises two grooves (one in place of each 130), and the two grooves are symmetrically disposed on two sides of the movable plate (in the same symmetry of hinges 130).
In regards to claim 7 Williams discloses wherein the rear surface of the fixed plate (225) and the front surface of the movable plate (215) are inclined surfaces and are coupled with each other (as shown in figs. 8 and 9; where surfaces 225 and 215 are inclined with respect to their respective horizontal top surfaces and are coupled via hinge 130).
In regards to claim 8 Williams discloses wherein the rear surface of the fixed plate (225) and the front surface of the movable plate (215) are inclined surfaces and are coupled with each other (as shown in figs. 8 and 9; where surfaces 225 and 215 are inclined with respect to their respective horizontal top surfaces and are coupled via hinge 130).
In regards to claim 10 Williams as modified by Glomski above teaches the at least one connection shaft comprises two connection shafts (one in place of each 130), the two connection shafts are symmetrically disposed on two sides of the fixed plate (in .

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO -892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634